DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claim 1-20 of U.S. Patent No. 10,877,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the correspondingly numbered claims of Patent ‘892 present limitations that disclose the same elements as claimed.  Several differences in language exist and are addressed below:
Regarding claims 1, 11, and 19, all of the limitations are disclosed by claim 1 of patent ‘892, where the broadest reasonable interpretation of “attributes associated with the pages, the attributes generated by a hypervisor managing access to the pages;” presented by the parent claim may be construed to include “information associated with the usage of the plurality of pages by a hypervisor, the information associated with the usage comprising attributes of pages accessed in the second memory;” presented in the parent claim. 
Regarding Claims 11 and 19, the claims recite limitations that “receive” the page access history and attributes and “training” utilizing these elements.  Claims 11 and 19 of Patent ‘892, on the other hand, presents limitations for “training” utilizing these elements.  The Examiner notes that the instant claims do not define what constitutes “receiving” in that it is not defined which entity “receives” such that it may perform the “training”.  As such, the broadest reasonable interpretation of the claims is merely that the method performed (i.e. whatever subroutine or process) obtains these elements in some manner, which would be required for the “training” limitations presented in Patent ‘892.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of pages" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 inherits this deficiency from antecedent claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nathuji et al. (US 2012/0047312 A1).
Regarding Claim 1, Nathuji teaches:	
A computing system, comprising: 	
a plurality of memory components having first memory and second memory;	 - [Nathuji Fig. 1 and [0019]-[0020] shows near memory 106-108 and far memory 110; see also Fig. 2, [0022]-[0023] and Fig. 8, [0045]]
a processing device, operatively coupled with the plurality of memory components, to: 	 - [Nathuji Fig. 1 and [0019]-[0020] shows processing components 102-104; see also Fig. 8 and [0045]]
receive an access history of pages in the second memory;  - [Nathuji Fig. 2 and [0024] teaches prediction engine 212 receives historic access patterns for pages within near and far memory; where [0023] teaches that the monitor component, which is accessed by the prediction engine to determine access pattern data, interfaces with the hypervisor to collect this information.  See also Fig. 6, 8, [0037] [0040]-[0042], and [0045]]
receive attributes associated with the pages, the attributes generated by a hypervisor managing access to the pages;	 - [Nathuji Fig. 2, 5, 6, [0023]-[0024], [0037], and [0040] teaches that the generation and management of address mapping for pages (wherein the addresses, usage history, and access bits of said pages represent attributes associated with those pages) that is utilized in the access pattern information, where the attributes/functionality is performed/generated by the hypervisor in response to hypercalls transmitted to the hypervisor.]
train a prediction model based on the access history and the attributes;  predict, using the prediction model, likelihood of the pages being used in a subsequent period of time; 	 - [Nathuji [0024]-[0025] shows that this historic information is used to develop the prediction of need for a given page in the near future, where a machine learning model or statistical model may be used to develop these predictions. See also Fig. 6 and [0040]-[0042]]]
and responsive to the predicted likelihood, copy by a controller data in a page in the second memory to the first memory.	 - [Nathuji Fig. 6 and [0042] teaches migrating data to near memory based upon the predicted future access pattern.]
	
Regarding Claim 2, Nathuji teaches:	
The computing system of claim 1, wherein the attributes comprise a logical relation between two pages.	 - [Nathuji [0023]-[0024] teaches that an access pattern of the page is determined along with the address and mapping of those pages (i.e. a logical relationship between two or more pages may be construed as the logical address of those pages). See also Fig. 6, [0040]-[0042]]
	
Regarding Claim 4, Nathuji teaches:	
The computing system of claim 3, wherein the device driver controls the controller to copy the data from the second memory to the first memory. - [Nathuji Fig. 2, 5, and [0026] shows the memory management system 214 which controls copy of pages between the near and far memory components]
	
Regarding Claim 5, Nathuji teaches:	
The computing system of claim 1, wherein the first memory and the second memory are in a same memory module that is coupled to a central processing unit via a memory bus.	 - [Nathuji Fig. 8 and [0045] shows a physical hardware system in which the techniques are used, where memory 804 may be an asymmetric memory pool (a module including the first and second memory) and which is coupled to the processor via bus 806]
	
Regarding Claim 6, Nathuji teaches:	
The computing system of claim 5, wherein the second memory is not directly addressable on the memory bus by the central processing unit; and the first memory is directly addressable on the memory bus. - [Nathuji [0019], [0023] teaches that the processor cores may directly access the associated near memory components; while far memory components are addressable via the guest physical addresses, not the system physical addresses.] 
	
Regarding Claim 9, Nathuji teaches:	
The computing system of claim 1, wherein the first memory and the second memory are in separate memory modules that are coupled to a central processing unit via a same memory bus.	- [Nathuji Fig. 8 and [0045] shows the memory components separate and connected to the processor via bus 806.]
	
Regarding Claim 10, Nathuji teaches:	
The computing system of claim 1, wherein the first memory and the second memory are in separate memory systems that are coupled to a central processing unit via separate communication channels. - [Nathuji Fig. 1 and [0019]-[0020] shows that near memory 106-108 
	

Regarding Claim 11, Nathuji teaches:	
A method, comprising:	
receive an access history of pages in the second memory; 	 - [Nathuji Fig. 2 and [0024] teaches prediction engine 212 receives historic access patterns for pages within near and far memory; where [0023] teaches that the monitor component, which is accessed by the prediction engine to determine access pattern data, interfaces with the hypervisor to collect this information.  See also Fig. 6, 8, [0037] [0040]-[0042], and [0045]]
receive attributes associated with the pages, the attributes generated by a hypervisor managing access to the pages;	 - [Nathuji Fig. 2, 5, 6, [0023]-[0024], [0037], and [0040] teaches that the generation and management of address mapping for pages (wherein the addresses, usage history, and access bits of said pages represent attributes associated with those pages) that is utilized in the access pattern information, where the attributes/functionality is performed/generated by the hypervisor in response to hypercalls transmitted to the hypervisor.]
train a prediction model based on the access history and the attributes;  predict, using the prediction model, likelihood of the pages being used in a subsequent period of time; 	 - [Nathuji [0024]-[0025] shows that this historic information is used to develop the prediction of need for a given page in the near future, where a machine learning model or statistical model may be used to develop these predictions. See also Fig. 6 and [0040]-[0042]]]
and responsive to the predicted likelihood, copy by a controller data in a page in the second memory to the first memory.	 - [Nathuji Fig. 6 and [0042] teaches migrating data to near memory based upon the predicted future access pattern.]
		
Regarding Claim 12, Nathuji teaches:	
The method of claim 11, wherein the training is performed using a supervised machine learning technique. - [Nathuji [0025] shows that machine learning techniques may be used]
	
Regarding Claim 14, Nathuji teaches:	
The method of claim 12, wherein the access history is for a time period immediately preceding the predicting.	 - [Nathuji [0025] teaches that a temporal filtering algorithm may be used for the prediction (i.e. only looking at a sequence of pages being used in a period of time).]
	
Regarding Claim 15, Nathuji teaches:	
The method of claim 11, further comprising: operating, via a device driver, a memory system containing the second memory;  - [Nathuji Fig. 2, 5, [0037] shows that the monitoring component and management system (combined the device driver) interfaces with a hypervisor which is hypercalled upon interact with the memory systems including far memory (second memory)]
provisioning, by the hypervisor, the second memory as virtual memory;  - [Nathuji [0022]-[0023] teaches that the far memory may be provided to the virtual machines as a virtual address space.  Where Fig. 5 and [0037] shows that the hypervisor acts as the intermediary for these operations.]
receiving information associated with usage of the pages from the hypervisor; and applying the information to the prediction model to predict the likelihood. - [Nathuji Fig. 2, 5, [0024]-[0025], and  [0037] shows that this historic information, provided via the hypervisor, is used to develop the prediction of need for a given page in the near future, where a machine learning model or statistical model may be used to develop these predictions.]
	
Regarding Claim 16, Nathuji teaches:	
 The method of claim 15, further comprising: receiving page usages in the subsequent period of time; and further training the prediction model, wherein the further training reduces differences between the received page usages in the subsequent period of time and predicted page usages indicated by the likelihood. - [Nathuji [0023]-[0025], where the historic information is updated periodically and temporal filters on the usage history are utilized in the model (i.e. usages are received during a subsequent period of time and the model is further trained to reduce differences between actual usage and previously indicated likelihoods)]
	
Regarding Claim 17, Nathuji teaches:	
The method of claim 16, wherein the memory system is a module that is coupled to a central processing unit via a memory bus; and the first memory and the second memory are in the memory bus. - [Nathuji Fig. 8 and [0045] shows a physical hardware system in which the techniques are used, where memory 804 may be an asymmetric memory pool (a module including the first and second memory) and which is coupled to the processor via bus 806]
	
Regarding Claim 19, Nathuji teaches:	
 A non-transitory computer storage medium storing instructions which, when executed by a computing system having first memory, and second memory, and a controller, cause the computing system to perform a method, the method comprising:  - [Nathuji Fig. 1, 8, [0019]-[0020], [0039], and [0045]-[0046]]
receiving an access history of pages in the second memory;  - [Nathuji Fig. 2 and [0024] teaches prediction engine 212 receives historic access patterns for pages within near and far memory; where [0023] teaches that the monitor component, which is accessed by the prediction engine to determine access pattern data, interfaces with the hypervisor to collect this information.  See also Fig. 6, 8, [0037] [0040]-[0042], and [0045]]
receiving attributes associated with the pages, the attributes generated by a hypervisor managing access to the pages;	 - [Nathuji Fig. 2, 5, 6, [0023]-[0024], [0037], and [0040] teaches that the generation and management of address mapping for pages (wherein the addresses, usage history, and access bits of said pages represent attributes associated with those pages) that is utilized in the access pattern information, where the attributes/functionality is performed/generated by the hypervisor in response to hypercalls transmitted to the hypervisor.]
training a prediction model based on the access history and the attributes;  predicting, using the prediction model, likelihood of the pages being used in a subsequent period of time; 	 - [Nathuji [0024]-[0025] shows that this historic information is used to develop the prediction of need for a given page in the near future, where a machine learning model or statistical model may be used to develop these predictions. See also Fig. 6 and [0040]-[0042]]]
and responsive to the predicted likelihood, copying by a controller data in a page in the second memory to the first memory. - [Nathuji Fig. 6 and [0042] teaches migrating data to near memory based upon the predicted future access pattern.]

Regarding Claim 20, Nathuji teaches:	
The non-transitory computer storage medium of claim 19, wherein the method further comprises: receiving page usages in the subsequent period of time; further training the prediction model to reduce differences between the received page usages in the subsequent period of time and predicted page usages indicated by the likelihood;	 - [Nathuji [0023]-[0025], where the historic information is updated periodically and temporal filters on the usage history are utilized in the model (i.e. usages are received during a subsequent period of time and the model is further trained to reduce differences between actual usage and previously indicated likelihoods)]
predicting, using the prediction model after the further training, likelihood of a further page in the second memory being used in a further subsequent period of time;	 - [Nathuji [0024]-[0025] shows training the model and performing predictions .See also Fig. 6 and [0040]-[0042]]]
and in response to the likelihood of the further page predicted as being below a separate threshold, copying data to the further page in the second memory from the first memory.	 - [Nathuji Fig. 6 and [0042] teaches migrating data to near memory based upon the predicted future access pattern.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nathuji et al. (US 2012/0047312 A1) in view of Laudon et al. (US 5,727,150 A).
Regarding Claim 3, Nathuji teaches:	
The computing system of claim 1, further comprising a device driver receiving information associated with  usage of the plurality of pages from the hypervisor, the information comprises at least one of:  - [Nathuji Fig. 5 [0037] shows that the monitoring component and management system (combined the device driver) interfaces with a hypervisor which is hypercalled upon to inspect and clear the access bits (the information is generated by the hypervisor)]
Nathuji teaches a system that trains a page access prediction model based on historical access/usage patterns, which is used to perform data migration operations consistent with the requirements of the antecedent claim. They do not disclose that the historical access pattern may include the alternative elements listed in claim 3; however, Laudon teaches:	
instances of requests to load pages from the second memory to the first memory; - [Laudon col 6 ln 45-67 and col 7 ln 50-62 teaches that for migration threshold determinations such as those made by Nathuji's predictive models, page migration history is a factor that can be considered (i.e. instances of requests to load pages from the second memory to the first memory).]
The Examiner notes that the remaining limitations are listed in the alternative; and as such, Nathuji and Laudon are not required to teach each and every limitation to render the claimed invention obvious.
Both Nathuji and Laudon represent works within the same field of endeavor, namely data migration management and optimization.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nathuji in view of Laudon as it is a combination of known prior art elements according to known methods (the migration predictive .	


Claims 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nathuji et al. (US 2012/0047312 A1) in view of Curley et al. (US 9,910,618 B1).
Regarding Claim 7, Nathuji teaches the limitations of antecedent claim 5 and further discloses that the first memory may be DRAM (see Nathuji Fig. 1, 8, and [0021]) but is silent on the hardware embodiments for the second memory; however Curley teaches:	
The computing system of claim 5, wherein the first memory is volatile dynamic random-access memory and the second memory is non-volatile cross-point memory.	 - [Curley col 27 ln 26-67 teaches that storage resources may implement cross-point non-volatile memory such as in the far storage of Nathuji]
Both Nathuji and Curley represent works within the same field of endeavor, namely storage management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Nathuji in view of Curley because the combination is a simple substitution of one known element for another (replacing the generic far storage of Nathuji with the cross-point storage of Curley) to yield the predictable results of the improved storage performance and density associated with stacked non-volatile memory structures over traditional, single level storage.	
	
Regarding Claim 8, Curley further teaches:	
The computing system of claim 7, wherein the prediction model is implemented via one of: a field programmable gate array (FPGA); and application specific integrated circuit (ASIC).	 
The reasons for obviousness applied for antecedent claim 7 are the same.  Additionally,  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Nathuji in view of Curley because the combination is a simple substitution of one known element for another (the generic recitation of hardware for memory control components of Nathuji with the specific ASCI or FPGA circuitry implementation of Curley) to yield the predictable results of achieving improved performance of management engines via the use of hardware integrated circuitry.	
	
Regarding Claim 18, Nathuji teaches:	
The method of claim 17, wherein the first memory is dynamic random-access memory directly addressable on the memory bus; and the second memory is […] not directly addressable on the memory bus. - [Nathuji [0019], [0023] teaches that the processor cores may directly access the associated near memory components; while far memory components are addressable via the guest physical addresses, not the system physical addresses.] 
Nathuji teaches the addressability and bus requirements of claim 18 but fails to disclose that the second memory is cross-point memory; however, Curley teaches:	
the second memory is cross-point non-volatile memory - [Curley col 27 ln 26-67 teaches that storage resources may implement cross-point non-volatile memory such as in the far storage of Nathuji]
Both Nathuji and Curley represent works within the same field of endeavor, namely storage management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Nathuji in view of Curley because the combination is a simple .
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nathuji et al. (US 2012/0047312 A1) in view of Chang et al. (US 2018/0089087 A1).
Regarding Claim 13, Nathuji teaches the method according to claim 12, and that machine learning may be used for the prediction engine; but is silent on the specific forms of machine learning that may be utilized; however Chang teaches:	
The method of claim 12, wherein the predictive model comprises an artificial neural network.	 - [Chang [0040] teaches that predictive modeling such as that utilized in prefetching (or paging) may utilized convolutional neural networks.]
Both Nathuji and Chang represent works within the same field of endeavor, namely storage management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was filed to apply Nathuji in view of Chang because Chang discloses that using neural networks in prefetching is a known technique utilized to improve similar methods in the same way as predictive prefetching is a similar method to predictive paging as the use of this form of machine learning reduces latency (see Chang [0040].	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138